ITEMID: 001-72732
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GULIYEV AND RAMAZANOV v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicants, Mr Latif Guliyev and Cerulla Ramazanov, are Azerbaijani nationals who, respectively, were born in 1947 and 1951 and live in Baku and Sumgayit. They were represented before the Court by Ms L. Claridge and Messrs M. Muller, T. Otty and K. Yildiz of the Kurdish Human Rights Project, lawyers practising in London. The respondent Government was represented by Mr C. Asgarov, Agent of the Republic of Azerbaijan before the Court.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants were members of the Adalet (“Ədalət”) political party, which was in opposition to the ruling party. As it appears from the case file, at the time of the events in question, the applicants’ party was not registered with the Ministry of Justice and, therefore, its activity was deemed illegal by the authorities.
The party had a regional office in Sumgayit. According to the applicants, on 30 August 2001 some people related to the authorities removed from the office’s entrance door the signboard featuring the party’s name. On 10 September 2001 several police officers allegedly arrived in the office, destroyed some of the assets in the premises, forcefully expelled the party members from the premises and sealed up the office door.
On 19 September 2001 the police again unexpectedly arrived in the party’s office in Sumgayit and interfered with the meeting which was held there at that time. The police explained that they had been called by persons in the neighbourhood complaining of the disturbance and noise coming from the office. The meeting participants objected to such interference. Following a dispute between the policemen and the meeting participants, the police took ten men to the police station for search and interrogation. After a few hours of being held at the police station, all arrested were released except for the applicants and one other person.
On 22 September 2001 the investigation department of the Sumgayit City Police Station instituted criminal proceedings against the applicants and issued a bill of indictment, accusing the applicants of resistance to the police and violation of public order. On 23 September 2001 the Sumgayit City Court ordered the applicants’ detention on remand for one month pending trial. On 28 September 2001 the Court of Appeal upheld the detention order.
On 24 December 2001 the Sumgayit City Court convicted the applicants for hooliganism, including the breaking of the public order, assault and resistance to the police authorities. According to the applicants, although a number of witnesses had testified in their favour, the court relied only on testimonies of seven police officers, all of whom testified against the applicants. The court sentenced each applicant to a one year and six months’ term of imprisonment.
The applicants appealed against this judgment, complaining that the case had been fabricated, that the first-instance court had violated a number of procedural rules, and that it had failed to give legal assessment to the testimonies of the defence witnesses. On 13 February 2002 the Court of Appeal dismissed the applicants’ request and upheld the district court’s judgment. The Court of Appeal found that the applicants’ guilt was sufficiently proven by the witness testimonies admitted by the first-d the applicants’ imprisonment sentence to a conditional sentence. The applicants were therefore released.
The applicants lodged a cassation appeal with the Supreme Court, seeking acquittal. On 9 July 2002 the Supreme Court dismissed their appeal and upheld the lower courts’ judgments.
Thereafter, based on a request by the President of the Supreme Court, the proceedings were reopened and the case was referred to the Plenum of the Supreme Court. On 27 January 2005 the Plenum quashed the Supreme Court’s decision of 9 July 2002 and the related judgment of the Court of Appeal of 13 February 2002
On 17 March 2005, the Court of Appeal re-examined the case. It reassessed the evidence and found that there had not been any significant inconsistencies in witness testimonies admitted by the first-instance court. As to the testimonies of witnesses in the applicants’ favour, the Court of Appeal noted that these witnesses were members of the applicants’ political party and that, therefore, their testimonies were not trustworthy and were in any event refuted by the totality of evidence. The Court of Appeal confirmed the applicants’ conviction and their conditional sentence of one year and six months. It also noted in its judgment that it was open to the applicants to file a cassation appeal with the Supreme Court in accordance with the domestic criminal procedure law. The applicants did not, however, make use of this possibility.
According to Article 408.1.1, a cassation appeal or cassation protest may be filed against judgments of appellate-instance courts. Article 409.1 provides that, inter alia, convicted persons shall have a right to file a cassation appeal themselves or through their legal representative.
According to Article 410, depending on the substance of the complaints made before the cassation-instance court, the time-limit for lodging of the cassation appeal may constitute up to 18 months from the date of delivery of the appellate-instance court’s judgment.
Article 412 provides that the cassation appeal must be submitted, in writing, directly to the cassation-instance court.
In accordance with Article 416, the cassation-instance court may quash or amend the appellate-instance court’s judgment, if, inter alia, the latter has refused without justification to examine important evidence presented by a party to the case, breached the procedural rules for assessment of the evidence, delivered a verdict based on inadmissible evidence, and made a mistake in qualification of the crime.
